DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The label “Read:” is covered by the box for 528 (Fig 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5-7, and 17-33 are objected to because of the following informalities:  
A colon should be added after “comprising” to correct the grammatical error (Claim 1, Line 1; Claim 17, Line 1; Claim 33, Line 2).
The word “processor” should be changed to --first processor-- since multiple processors are involved (Claim 1, Line 3; Claim 5, Line 2; Claim 7, Line 2).
The word “less” should be changed to --minus-- to show that the raw motor power is being subtracted by the acceleration motor power (Claim 19, Line 2).
Claims 6, 18, and 20-32 are objected for being dependent on objected Claims 1 and 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazier et al. (US 2017/0246486).
Regarding Claim 1, Cazier discloses a respirator system (apparatus of Fig 2) comprising a respirator (104 without 212, Fig 2; 202 is part of 104, Fig 2) including an air filter (330, Fig 3), a flow generator (324, Fig 3; 324 are fans, paragraph 0067) with a sensorless DC motor (power source 342 may utilize direct current or DC, 342 may include lithium ion batteries that are rechargeable with a DC 15V power adapter, paragraph 0079; fans must inherently have a DC motor to make them work), a mask (204, Fig 2), a processor (340, Fig 3), a sensor (338 and 336, Fig 3; pressure sensor intake port 338 and a pressure sensor intake 336, pressure sensor chip 348 configured to send pressure readings from outside 202 to be analyzed and recorded by 340, paragraph 0072), an electric power source (342, Fig 3; power source 342 may utilize direct current or DC, 342 may include lithium ion batteries that are rechargeable with a DC 15V power adapter, paragraph 0079), and a first wireless transceiver (346, Fig 3; user device 212 communicates with respirator 102 via a connection 346, 346 may be a wireless connection, paragraph 0080), wherein the respirator is configured to draw ambient air through the air filter (314 serves as an initial entry port for non-filtered air to enter respirator 104, paragraph 0066; air is drawn through pre-filters 322 using fans 324, paragraph 0067; fans 324 direct air into primary filter module 326, 326 includes filters 330, paragraph 0072), increase the pressure of the air (fans 324 generate a positive pressure air flow, paragraph 0069), deliver the air to the mask at a pressure above ambient (fans 324 generate a positive pressure air flow, paragraph 0069; provide highly cleaned air at a positive pressure to one or more users, paragraph 0078; mask 204 is fitted to user, paragraph 0048), gather data with the sensor about operation of the respirator (a plurality of sensors may be located throughout airflow path and in communication with controller 340, 340 receives pressure readings and utilizes readings to determine pressure drop, paragraph 0083; Figs 2 and 3 may have one or more sensors 116 and controller 118 to monitor and/or control operations of air filtration systems 104, paragraph 0059; sensors may comprise various sensors for detecting particles, measuring pressure, monitoring fan speed, and/or other operational parameters, paragraph 0088), and transmit the data with the first wireless transceiver (user device 212 communicates with respirator via a connection 346, 346 may be a wireless connection, paragraph 0080; 212 may communicate with air purifier 202 via wireless connection, paragraph 0052); an intermediate electronic device (212, Fig 2; user device 212 is in communication with air purifier 202, paragraph 0052) comprising a second processor, a memory, a second wireless transceiver and a first network transceiver (user device 212 is generally any form of computing device such as mobile device, tablet, personal computer, multimedia console, set top box, or the like, 212 may communicate with 202 via wireless connection like Bluetooth or WiFi, paragraph 0052; air monitoring system 100 including a monitor 102 running on a computer server, computing device, or other network device, where a user accesses and interacts with the monitor 102 and/or one or more air filtration systems 104 via a network 106 like the Internet, a user device 108 or 110 locally runs monitor 102 and the air filtration system 104 connects to user device, paragraph 0029; user may access or interact with 102 using a user device such as 108 or 110 communicatively connected to network 106, paragraph 0030; 104 communicate with monitor 102 executed by consumer device 108 and/or 110 via wireless connection, over the network 106, paragraph 0032; all the computing devices listed inherently have a processor, a memory, a wireless transceiver and a network transceiver), wherein the intermediate electronic device is separate and remote from the respirator (212 is shown to be separate and remote from 202, Fig 2), and the intermediate electronic device is configured to receive the data transmitted by the first wireless transceiver (user device 212 communicates with respirator via a connection 346, 346 may be a wireless connection, paragraph 0080; 212 may communicate with air purifier 202 via wireless connection, paragraph 0052), process the data (212 may be used to monitor performance of air purifier 202, including filter and collection efficiency, power consumption, system pressure, air flow rates, and the like, 212 provides real time information on power level, fan speed, filter life, and pressure alarm, paragraph 0052; processing of data must be involved to produce this information), and re-transmit the data with the first network transceiver (user device 212 is generally any form of computing device such as mobile device, tablet, personal computer, multimedia console, set top box, or the like, 212 may communicate with 202 via wireless connection like Bluetooth or WiFi, paragraph 0052; air monitoring system 100 including a monitor 102 running on a computer server, computing device, or other network device, where a user accesses and interacts with the monitor 102 and/or one or more air filtration systems 104 via a network 106 like the Internet, a user device 108 or 110 locally runs monitor 102 and the air filtration system 104 connects to user device, paragraph 0029; user may access or interact with 102 using a user device such as 108 or 110 communicatively connected to network 106, paragraph 0030; 104 communicate with monitor 102 executed by consumer device 108 and/or 110 via wireless connection, over the network 106, paragraph 0032); and a computer (102, Fig 1; 102 running on a computer server, computing device, or other network device, paragraph 0029) with a second network transceiver, a third processor, and a second memory storing instructions that, when executed, cause the computer to receive the data, process the data and generate at least one report regarding the respirator or a user of the respirator (air monitoring system 100 including a monitor 102 running on a computer server, computing device, or other network device, where a user accesses and interacts with the monitor 102 and/or one or more air filtration systems 104 via a network 106 like the Internet, paragraph 0029; once data is obtained by 102, it can be utilized in many ways by user or approved parties, healthcare professional may access 102 to monitor user compliance, 102 obtains health data, usage data, condition or health of consumer, diagnoses, treatment effectiveness, user symptoms, paragraph 0034; computer must have a network transceiver, processor, and memory to receive and process the data and generate the report).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 17-33 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 discusses a pressure sensor measuring mask pressure, a processor monitoring motor speed, motor current, and power source voltage, and a flow rate through the filter is calculated by using motor speed, motor current, mask pressure, and power source voltage.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 5.
Claim 7 discusses similar claim limitations to Claim 5 and further includes a recommendation for replacing the filter based on the flow rate.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 7.
Claim 6 contains allowable subject matter due to its dependency on Claim 5.
Claim 17 discusses a respiratory system comprising: a respirator including a filter, a motor, a first data transceiver, and a first processor, the processor configured to determine a flow rate through the respirator using steady state motor power and a predetermined characterization of the respirator, and to cause the first data transceiver to transmit data corresponding to the flow rate and pressure in the respirator; and an electronic device including a second data transceiver and a second processor, the second processor configured to read the data and determine the state of the respirator.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 17.
Claim 33 discusses a method with similar claim limitations to Claim 17.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 33.
Claims 18-32 contain allowable subject matter due to their dependency on Claim 17.
Several prior art similar to the claimed invention are discussed below.
Cazier et al. (US 2017/0246486) discusses implementations of providing air filtration monitoring.  Regarding Claim 5, Cazier discloses the claimed invention of Claim 1.  However, Cazier does not go into the specifics about calculating the flow rate using the various parameters involved in Claim 5.  Cazier merely adjusts the flow rate by measuring the pressure only (Cazier: paragraph 0102).  Cazier does not take into account of other parameters like motor speed, motor current, power source voltage, or mask pressure when calculating the flow rate.  Cazier merely mentions these as standard operation checks when it comes to operating a device via a battery (Cazier: paragraph 0080).  Additionally, even if these other parameters are accounted for in calculating the flow rate, it would unnecessarily complicate the device of Cazier as Cazier solely needs the pressure measurements to determine the flow rate.  Therefore, Cazier does not disclose the claimed invention of Claim 5.  Similar arguments are applied for Claim 7.  Regarding Claim 7, Cazier merely makes an assumption that the airflow would decrease solely because of a decrease in pressure drop, which indicates the filter needs to be replaced (Cazier: paragraph 0087).  Therefore, Cazier does not disclose the claimed invention of Claim 7.  Regarding Claim 17, Cazier does not have the specific claim limitation of “determine a flow rate through the respirator using steady state motor power and a predetermined characterization of the respirator”.  As explained earlier, Cazier merely uses pressure measurements to determine the flow rate through the device.  Cazier does not consider a “steady state motor power” in the calculation of the flow rate.  As described in the instant invention, steady state motor power is a specific concept that is determined by subtracting acceleration power from raw motor power (Specification: paragraph 0038).  In other words, steady state motor power is when the motor power is stable and the motor speed is constant (with zero acceleration).  The concept of power is well-known to be distinct from voltage and current as power is calculated by multiplying voltage with current.  The instant invention is utilizing a specific kind of power, steady state motor power, to calculate the flow rate in a device.  Cazier does not mention anything about this specific kind of power.  Therefore, Cazier does not disclose the claimed invention of Claim 17.  Similar arguments are applied to Claim 33.
Farrugia et al. (US 2013/0312750) discusses a method and apparatus for determining airflow through a PAP device.  Regarding Claim 5, Farrguia lacks many of the components of Claim 1.  It is also non-obvious to combine Farrugia with Cazier mentioned above as Farrguia is utilizing a more complicated and very different approach to solving the flow rate.  Farrguia merely utilizes motor current and motor speed as inputs to calculate the flow rate.  Even if Farrguia was combined with Cazier, the combination still lacks the utilization of mask pressure and power source voltage within the calculation of flow rate.  Therefore, Farrguia does not disclose the claimed invention of Claim 5.  Similar arguments are applied to Claim 7.  Regarding Claim 17, Farrguia mentions nothing about utilizing a steady state motor power.  As described earlier above, steady state motor power is a specific kind of power.  Farrguia does not take into consideration of the distinction between an acceleration motor power and a steady state motor power.  Farrguia merely uses motor speed and motor current to derive the flow rate.  Therefore, Farrguia does not disclose the claimed invention of Claim 17.  Similar arguments are applied to Claim 33.
Brydon (US 5,740,795) discusses an apparatus and method for estimation of flow and detection of breathing.  Regarding Claim 5, Brydon utilizes motor voltage and motor current to derive an instantaneous motor power signal and determines if there is a change in respiratory phase based on a change in a filtered motor power signal (Brydon: Claim 1).  However, Brydon lacks many of the components required for Claim 1.  Additionally, Brydon is addressing a drastically different problem, mainly calculating the patient’s respiratory flow or a change in respiratory phase, not the flow through a filter.  Though Brydon does take into account of motor voltage, motor current, motor speed, and pressure in the circuit, combining Brydon and Cazier would unnecessarily complicate the existing system of Cazier which merely derives flow through pressure measurements.  Therefore, Brydon does not disclose the claimed invention of Claim 5.  Similar arguments are applied to Claim 7.  Regarding Claim 17, as stated before, the steady state motor power is a very specific kind of power.  Brydon merely derives an instantaneous motor power signal and does not separate different motor power signals from each other (Brydon: Claim 1).  In other words, Brydon cannot determine which motor power signals are within a steady state.  Brydon is more focused on seeing the changes within the instantaneous motor power signals as a way to determine a change in respiratory phase.  Therefore, Brydon does not disclose the claimed invention of Claim 17.  Similar arguments are applied to Claim 33.
Bath (US 2016/0339200) discusses a method of an apparatus for determining the characteristic of a flow of air.  Regarding Claim 5, Bath discusses the use of motor speed, motor current, ambient pressure, pressure drops and motor acceleration as way to determine the quantity of water involved in a humidifier (Bath: paragraphs 0215 and 0216).  This is drastically different from the purpose of the instant invention, which is to calculate the flow rate through a filter.  Though Bath does mention estimating flow rate based on the motor current, motor speed, and motor acceleration (Bath: paragraphs 0056 and 0057), Bath merely mentions this connection and does not go further into the particular calculations involved.  It would not be obvious to combine Bath with Cazier since no humidifier is involved in Cazier.  Therefore, Bath does not disclose the claimed invention of Claim 5.  Similar arguments are applied to Claim 7.  Regarding Claim 17, Bath mentions nothing about determining a flow rate using the steady state motor power.  There is no mention of power being derived from voltage and current in Bath.  Bath simply makes a simple mention of flow rate being estimated through motor current, motor speed, and motor acceleration.  Therefore, Bath does not disclose the claimed invention of Claim 17.  Similar arguments are applied to Claim 33.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 10,052,504 discusses a blower filter system that can make predictions about the service life of the system using parameters read by a detecting unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785